DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit,” “first determination unit,” “second determination unit,” “operation control unit,” “rotation control unit,” “person detection sensor control unit,” “sound output control unit,” “device state detection unit,” “speech content extraction unit,” and “speech control unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“First determination unit,” “second determination unit,” “operation control unit,” “rotation control unit,” “person detection sensor control unit,” “speech content extraction unit,” and “speech control unit” are functional blocks of control unit 10 as described at para. 0034 of the specification, and are interpreted according to the corresponding structure described therein, and equivalents thereof.
“Device state detection unit” is interpreted according to the corresponding structure described at paras. 0010 and 0160 as being a sensor, and equivalents thereof.
Regarding “sound output control unit,” no corresponding structure is defined in the specification.  See corresponding rejections below under 35 U.S.C. 112(a) and (b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-13 recite the limitation “sound output unit.”  However, since no corresponding structure is described as required under 35 U.S.C> 112(f), Applicant has failed to clearly establish full possession of the metes and bounds of the invention at the effective filing date of the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “sound output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition:
	Claim 10 recites “a person detection sensor” at line 9 of the claim.  However, a person detection sensor is already recited in base claim1.  It is unclear whether these are meant to connote the same sensor.  Appropriate clarification and correction is required.
	Claim 10 recites “an illuminance sensor” at line 11 of the claim.  However, an illuminance sensor is already recited in base claim1.  It is unclear whether these are meant to connote the same sensor.  Appropriate clarification and correction is required.

Examiner’s Comment Regarding Prior Art Page and Line Numbers
	Note that all page and line numbers in the prior art references applied in the rejections below correspond to the English machine translations of the respective references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (JP 2012-154526 – hereinafter Miyata ‘526).
	As per claim 1, Miyata ‘526 discloses an air-cleaning device (Fig. 1) mounted with a person detection sensor that detects motion of a person (page 7, lines 5-8; page 9, line 36 – page 10, line 20; etc.) and an illuminance sensor 16 that detects brightness in a room, the air-cleaning device comprising: a first determination unit (functional part of microcomputer 9) that determines, from a detection signal from the person detection sensor, whether a state of an air-cleaning target room is at least any of a state where a person is absent in the air-cleaning target room (page 9, lines 40-41), a state where a person is present in the air-cleaning target room and a motion amount is small (page 9, line 40 re. stationary level or page 9, line 49 re. walking level), and a state where a person is present in the air-cleaning target room and the motion amount is large (page 10, line 9 re. gymnastics level or page 10, line 14 re. exercise level); a second determination unit (functional part of microcomputer 9) that determines, from a detection signal from the illuminance sensor 16, whether the state of the air-cleaning target room is at least any of a state where it is bright inside the air-cleaning target room (page 10, line 50 – page 11, line 2) and a state where it is dark inside the air-cleaning target room (page. 11, line 3-4); and an operation control unit (functional part of microcomputer 9) that controls an operation of an air-cleaning fiction by using determination results of the first determination unit and the second determination unit (controls at page 9, line 36 – page 10, line 25; page 10, line 50 – page 11, line 13; etc.).
	As per claim 4, Miyata ‘526 further discloses wherein when the second determination unit determines that the state of the air-cleaning target room is the state where it is dark inside the air-cleaning target room, the operation control unit reduces the air blow volume of the air released from the air-cleaning device (Fig. 8; page 10, line 49 – page 11, line 5; etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata ‘526 in view of Miyata (JP 2009-274050 – hereinafter Miyata ‘050).
	As per claim 2, Miyata ‘526 discloses wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is present in the air-cleaning target room and the motion amount is large the operation control unit increases an air blow volume of air released from the air-cleaning device (page 9, line 36 – page 10, line 25; etc.)  Miyata ‘526 does not teach the system further comprising at least one of a dust sensor that detects dust and an odor sensor that detects odor, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is present in the air-cleaning target room and the motion amount is large, the operation control unit increases a sensitivity level of the dust sensor or the odor sensor, at which dust or odor is detected.  Miyata ‘050 teaches a similar system further comprising at least one of a dust sensor that detects dust  and an odor sensor that detects odor, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is present in the air-cleaning target room and the motion amount is large, the operation control unit increases a sensitivity level of the dust sensor (para. 0078).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide the dust detection controls of Miyata ‘050 to the system of Miyata ‘526 for the purpose of accounting for the fact that the more people are present, the more likely there is dust and dirt being emitted in the air, and thus the need for more sensitivity to handle and remove the dust Abstract, Background, etc.).
	As per claim 3, Miyata ‘526 does not teach a display unit that displays an operation state of the air-cleaning device, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room, the operation control unit suppresses brightness or turns off light of the display unit.  Miyata ‘050 teaches a display unit that displays an operation state of the air-cleaning device, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room, the operation control unit suppresses brightness or turns off light of the display unit (page 14, lines 24-26).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide the display controls of Miyata ‘050 to the system of Miyata ‘526 for the purpose of reducing power consumption during times of low activity.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata ‘526 in view of Kubo (JP 2012-97955 A).
	As per claim 6, Miyata ‘526 does not teach wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room and the second determination unit determines that the state of the air-cleaning target room is the state where it is dark inside the air-cleaning target room, the operation control unit performs control to increase the air blow volume of the air released from the air-cleaning device.  Kubo teaches a similar system wherein when it is determined that a person is absent and the room is dark, increasing the amount of air blown (page 11, lines 20-25; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the blow volume controls of Kubo to the system of Miyata ‘526 for the same purpose of providing greater air cleaning at a time that does not bother or interfere with the activities of the occupants.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata ‘526 in view of Muyayama (JP 7-248143 A).
	As per claim 7, Miyata ‘526 does not teach the system further comprising a humidifier that humidifies an inside of the air-cleaning target room, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room, the operation control unit performs control to stop an operation of the humidifier and increase the air blow volume of the air released from the air-cleaning device.  Murayama teaches a similar system comprising a humidifier that humidifies an inside of the air-cleaning target room, wherein when the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room, the operation control unit performs control to stop an operation of the humidifier (page 6, lines 47-50).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the blow volume controls of Murayama to the system of Miyata ‘526 for the purpose of saving energy by only providing humidification at times  when an occupant is present, and stopping it when no one is present and there is no current need to maintain user comfort.   Further, as already discussed, Kubo teach increasing increase the air blow volume of the air released from the air-cleaning device when there are no occupants (page 11, lines 20-25; etc.).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the blow volume controls of Kubo to the system of Miyata ‘526 for the same purpose of providing greater air cleaning at a time that does not bother or interfere with the activities of the occupants.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata ‘526 in view of Kushita (JP 2016-180561 A).
	As per claim 8, Miyata ‘526 does not teach the system further comprising: a base 41 that rotates a section of the air-cleaning device, in which the person detection sensor is provided, around a rotational shaft extending in a vertical direction; a rotation control unit that controls driving of the base; and a person detection sensor control unit that controls driving of the person detection sensor, wherein the rotation control unit intermittently operates driving of the base, and the person detection sensor control unit stops driving of the person detection sensor when the base is driven and drives the person detection sensor when the base is stopped.  Kushita et al. teach an air purifying device comprising a base 41 that rotates a section (main body case 10) of the air-cleaning device, in which the person detection sensor 55b is provided, around a rotational shaft 441a extending in a vertical direction (Fig. 7); a rotation control unit 44 that controls driving of the base; and a person detection sensor control unit that controls driving of the person detection sensor, wherein the rotation control unit intermittently operates driving of the base, and the person detection sensor control unit stops driving of the person detection sensor when the base is driven and drives the person detection sensor when the base is stopped (page 25, line 40 – page 26, line 2; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the rotation controls of Kushita et al. to the system of Miyata ‘526 for the purpose of effectively and efficiently determining the position of the occupant, and performing human detection even when the main body case 10 faces a direction different from a reference position (page 25, lines 45-47).
	As per claim 9, Miyata ‘526 does not teach wherein the rotation control unit decides, in accordance with a detection range of the person detection sensor, a rotation angle of the section of the air-cleaning device at a time of driving the base.  Kushita et al. further teach wherein the rotation control unit decides, in accordance with a detection range of the person detection sensor, a rotation angle of the section of the air-cleaning device at a time of driving the base (page 26, lines 1-20; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the rotation controls of Kushita et al. to the system of Miyata ‘526 for the purpose of directing the desired airflow toward the detected occupant.
	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata ‘526 in view of Murakani (JP 2012-2461 A), Mori (JP 2015-75305 A), and Nomura et al. (JP 2001-317764 A).
	As per claim 10, Miyata ‘526 discloses the system comprising further comprising: and a person detection sensor that detects motion of a person in a predetermined range of the air-cleaning device person (page 7, lines 5-8; page 9, line 36 – page 10, line 20; etc.), wherein a device state detection unit includes an illuminance sensor 16 that detects illuminance around the air-cleaning device.  Miyata ‘526 does not teach a sound output unit that produces a speech content associated with a device state indicating a state of the air-cleaning device; a device state detection unit that detects the device state; a speech content extraction unit that extracts the speech content associated with the device state detected by the device state detection unit; a speech control unit that causes the sound output unit to output, as sound, the speech content extracted by the speech content extraction unit; and the speech control unit performs control about whether or not to cause the sound output unit to output the sound in accordance with detection results of the person detection sensor and the illuminance sensor.  Murakuni teaches an air purifier comprising a sound output unit 16 that produces a sound content associated with the presence of a person Mori teaches a speech control arrangement including not sending a voice message (see para. 0044, etc., re. voice messages) when a user is not in a space (para. 0059).  Nomura et al. teach a sound  control arrangement including not sending a sound based on the detection of an illuminance sensor (Abstract, lines 1-3; etc.).  Based on the combined teachings of Murakani, Mori, and Nomura et al. it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a control arrangement as claimed that does not send a message when nor user motion is detected or when the space is dark for the purpose of by not disturbing a user who may be sleeping, as discussed in Nomura et al.
	As per claim 11, Miyata ‘526 does not teach wherein when brightness equal to or more than predetermined brightness is detected by the illuminance sensor and motion of a person is detected by the person detection sensor, the speech control unit causes the sound output unit to output the sound. However, Mori teaches issuing a sound when a person is detected, and Nomura et al. teaches sending a message when  a predetermined brightness is detected.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a sound message to the user under these conditions to alert the user of a system condition, since under these conditions the user would not be asleep and thus does not need to be protected from being disturbed.
As per claim 12, Miyata ‘526 does not teach wherein when darkness equal to or more than predetermined darkness is detected by the illuminance sensor and motion of a person is detected by the person detection sensor, the speech control unit does not cause the sound output unit to output the sound. However, Nomura et al. teach a sound  control arrangement including not sending a sound based on the detection of an illuminance sensor (Abstract, lines 1-3; etc.), regardless of whether a person is detected as present.  It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a control arrangement as claimed that does not send a message when the space is dark (regardless of whether a person is detected) for the purpose of by not disturbing a user who may be sleeping, as discussed in Nomura et al.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As per claim 5, the prior art does not teach wherein when a non-detection period in which the person detection sensor does not continuously detect a person continues for a duration time or more, the first determination unit determines that the state of the air-cleaning target room is the state where a person is absent in the air-cleaning target room, and the duration time when it is bright inside the air-cleaning target room is shorter than the duration time when it is dark inside the air-cleaning target room.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As per claim 13, the prior art does not teach wherein when brightness equal to or more than predetermined brightness is detected by the illuminance sensor after predetermined time has lapsed in a state where darkness equal to or more than predetermined darkness is detected by the illuminance sensor and motion of a person is detected by the person detection sensor, the speech control unit causes the sound output unit to output the sound.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Uchimura (US 2020/0030478 A1) teaches an air purifier with a person sensor and an illuminance sensor.
Maletich et al. (US 2018/0154297 A1) teach an air purifier with intelligent motion sensors and airflow controls.
Mittlemark (US 2011/0154985 A1) teaches an air purifier control arrangement utilizing both motion and light detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763